Citation Nr: 1023626	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-14 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable initial rating for 
sinusitis.  

3.  Entitlement to a compensable initial rating for a left 
ankle disability.  

4.  Entitlement to a compensable initial rating for a 
cervical spine disability.  

5.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from August 1983 to July 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This appeal was previously presented to the Board in August 
2008, at which time these issues were remanded for additional 
development.  The appeal has now been returned to the Board.  
The required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's pure tone thresholds, in decibels, for the 
left ear declined during military service.  

2.  The Veteran's sinusitis results in occasional non-
incapacitating episodes characterized by headaches and sinus 
pain.  

3.  The Veteran's post-traumatic arthropathy of the left 
ankle results in some limitation of motion and degenerative 
changes, verified by X-ray.  

4.  The Veteran's spondylosis of the cervical spine results 
in some pain, stiffness, and limitation of motion of the 
cervical spine.  

5.  The Veteran has at least one compensable service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
hearing loss of the left ear are met.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2009).  

2.  The criteria for an initial rating of 10 percent and no 
higher for chronic sinusitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6513 (2009).  

3.  The criteria for an initial rating of 10 percent and no 
higher for post-traumatic arthropathy of the left ankle have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5270-74 
(2009).  

4.  The criteria for an initial rating of 10 percent and no 
higher for spondylosis of the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-43 
(2009).  

5.  The criteria for a separate 10 percent rating for 
multiple noncompensable service connected disabilities are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In 
January 2005 and September 2008 letters, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  
Additionally, the September 2008 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  

The Board notes that, in the present case, complete initial 
notice was issued prior to the June 2005 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board further observes that in Vazquez-Flores v. Peake, 
22 Vet App. 137 (2008), the Court held that more specific 
notice was necessary for an increased rating claim, to 
include providing the applicable rating criteria.  Because 
the claims for higher initial ratings for the Veteran's 
service-connected disabilities are downstream issues from 
that of service connection, Vazquez notice was not required 
when the RO developed this claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  Moreover, Vazquez-Flores was recently overruled in 
part, eliminating the requirement that such notice must 
include information about the diagnostic code under which a 
disability is rated, and notice about the impact of the 
disability on daily life.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  In any event, though not required, the 
Veteran was provided with the specific language of the 
various diagnostic criteria in post-adjudicatory documents.  

The Board next finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in February 
2009.  The Board notes that the VA examination reports 
contain sufficiently specific clinical findings and informed 
discussion of the pertinent history and clinical features of 
the disabilities on appeal and are adequate for purposes of 
this appeal.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claims at this time is warranted.  

II. Service connection-Hearing loss in the left ear

The Veteran seeks service connection for hearing loss of the 
left ear.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Specific to claims for service connection for hearing loss, 
impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  

On audiological evaluation at service entrance in August 
1983, the Veteran's left ear pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
80
60
65
70
60

These findings resulted in an average pure tone threshold of 
64 dBs.  

As the Veteran's hearing loss in the left ear was clearly 
noted on service entrance, the presumption of soundness does 
not apply.  See 38 U.S.C.A. § 1111 (West 2002).  
Nevertheless, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2009).  

On  audiological evaluation in October 2001, approximately 
three years before service separation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
70
65
70
65
80

These findings resulted in an average pure tone threshold of 
70 dBs.  

Pursuant to the Board's August 2008 remand order, a VA 
medical opinion was requested to determine if the Veteran had 
experienced aggravation of his left ear hearing loss during 
military service.  On VA examination in February 2009, pure 
tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
105+
105+
105+
105+
105+

The VA examiner determined that, although the Veteran 
currently displayed "no usable hearing" in the left ear, 
the examiner was unable to address the issue of whether 
aggravation of the disorder resulted during service without 
resorting to mere speculation.  On review of the record, 
however, the Board observes that the Veteran's hearing acuity 
in the left ear declined somewhat on objective evaluation 
during military service, and has continued to decline 
thereafter.  Further, the Veteran complained of severe left-
ear hearing loss when he filed his claim in November 2004, 
just months after his separation from service.  The Veteran 
was not provided a hearing examination at the time of 
separation.  

Thus, the only evidence the Board has to review is a hearing 
examination three years prior to separation that shows 
perhaps some hearing decline in service; the Veteran's 
contention shortly after separation that his hearing had 
worsened in service and was "severe" at that time; and a VA 
examination report which confirmed that the Veteran's hearing 
was indeed severe and much worse than when he entered 
service.  The 2009 examination simply confirmed the Veteran's 
statement in 2004 that his hearing loss was "severe."  
Therefore, affording the Veteran full benefit of the doubt, 
the Board finds service connection is warranted on the basis 
of aggravation of the Veteran's left ear hearing loss during 
military service.  

III.  Increased rating-Sinusitis

The Veteran seeks a compensable initial rating for his 
sinusitis.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  When, however, the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).  

The Veteran's sinusitis is currently rated as noncompensable 
under Diagnostic Code 6513, for maxillary sinusitis, which in 
turn uses the general criteria for sinusitis.  The General 
Rating Formula for sinusitis provides a noncompensable (0 
percent) rating for sinusitis that is detected by X-ray only.  
A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A Note to the General Rating Formula 
for sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2009).  

A VA medical examination was afforded the Veteran in February 
2005.  He reported a longstanding history of frequent 
sinusitis, with incapacitating episodes occurring 
approximately twice yearly, and lasting approximately two 
weeks.  He stated these episodes result in headaches and 
require antibiotic treatment.  He denied missing time from 
work, however, and indicated his episodes did not result in 
functional impairment.  On physical examination he was 
without nasal obstruction, deviated septum, loss of nose or 
ala, scarring, or disfigurement.  No sinusitis was noted on 
objective examination.  

The Veteran was next examined by VA in January 2009.  He 
reported increased sneezing since moving to Corpus Christi, 
Texas.  Other symptoms included congestion, itchiness of the 
nose, occasional breathing difficulty, and watery eyes.  He 
did report relief with use of Claritin.  He denied 
hospitalization, surgery, or trauma related to his sinusitis, 
and denied missing work secondary to his sinusitis.  On 
objective examination, his nasal mucosa was pale with bluish 
discoloration, consistent with allergic rhinitis.  X-rays of 
the nasal sinus confirmed mild to moderate right maxillary 
sinusitis.  The final impression was of allergic rhinitis.  

In his written contentions, the Veteran has asserted that his 
sinusitis results in headaches, pain, a purulent discharge, 
and crusting of the nasal passages.  He also submitted lay 
statements from his wife and several co-workers describing 
his sinusitis symptomatology.  They described his symptoms to 
include headaches, frequent sneezing, sinus congestion, 
watery eyes, and sinus pain.  

After considering the totality of the record, the Board finds 
a compensable initial rating of 10 percent is warranted.  
Although the record does not reflect incapacitating episodes 
requiring bed rest or treatment by a physician, the Veteran 
has reported several non-incapacitating episodes in the past, 
and submitted lay statements to that effect.  As these 
episodes include headaches and nasal pain, the Board finds a 
10 percent rating is warranted.  

The Board finds, however, that an initial rating in excess of 
10 percent is not warranted, as the Veteran has not 
demonstrated three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  While the Veteran 
has reported frequent pain and headaches related to his 
sinusitis, he has also reported missing no time from work due 
to his sinusitis, and the February 2005 and January 2009 VA 
examination reports are negative for evidence of purulent 
discharge or crusting.  Additionally, the Veteran has not 
presented evidence of frequent private or VA medical 
treatment for his sinusitis.  In the absence of such 
evidence, a 30 percent rating is not warranted.  
Additionally, as the Veteran has remained at this level of 
impairment for the entire pendency of the appeal, a staged 
rating is not warranted at the present time.  See Fenderson, 
12 Vet. App. at 119.  

In conclusion, a 10 percent initial rating and no higher is 
granted for the Veteran's chronic sinusitis.  As a 
preponderance of the evidence is against the award of an 
initial rating in excess of that awarded above, the benefit-
of-the-doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.  Increased rating-Left ankle

The Veteran seeks a compensable initial rating for his left 
ankle disability.  The general criteria for the evaluation of 
increased ratings have already been noted above.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's service-connected left ankle disability, post-
traumatic arthropathy, osteochondritis desiccans, is 
currently rated as noncompensable under Diagnostic Code 5271, 
for limitation of motion of the ankle.  This Code provides a 
10 percent rating for moderate limitation of motion, and a 20 
percent rating for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2009).  VA generally 
recognizes standard range of motion of the ankle to consist 
of 20 degrees dorsiflexion and 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II (2009).  In every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31 (2009).  

A VA medical examination was afforded the Veteran in February 
2005.  He gave a history of having injured his left ankle 
during physical training while on active duty, and he 
continued to experience pain, swelling, and limitation of 
motion.  He also stated his condition did not result in 
incapacitation or functional impairment.  He reported losing 
time from work twice in the past month due to his ankle.  On 
physical examination the Veteran's gait was within normal 
limits, and his left ankle was without apparent visual 
abnormality.  Range of motion testing indicated dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees, without 
additional limitation of motion due to pain, fatigue, 
weakness, or related factors.  No limitations on standing or 
walking were noted.  X-rays of the left ankle indicated 
degenerative changes.  

Another VA exam was afforded the Veteran in February 2009.  
He denied any medical treatment for his left ankle since the 
prior February 2005 VA medical examination; however, he used 
medication, heat, and a brace for his symptoms.  He denied 
any neurological symptomatology, subluxation, or giving way 
of the left ankle.  On physical examination the left ankle 
was without edema or effusion, and no atrophy was present.  
Range of motion testing indicated dorsiflexion to 15 degrees, 
with pain, and plantar flexion to 40 degrees, also with pain.  
X-rays of the left ankle revealed anterior tibial talar and 
distal medial calcification, but no acute fracture.  

In his written contentions to VA, the Veteran has stated his 
left ankle disability results in pain, swelling, and 
limitation of motion.  

Upon consideration of the entire record, the Board observes 
that degenerative changes have been confirmed by X-ray in the 
Veteran's left ankle.  As limitation of motion, albeit 
slight, has also been confirmed in the left ankle, a 10 
percent initial rating is warranted for this disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009) (providing a 
minimum 10 percent rating for noncompensable limitation of 
motion due to degenerative arthritis of a major joint, 
confirmed on X-ray); see also 38 C.F.R. §§ 4.3, 4.7 (2009).  

Review of the record also indicates, however, that an initial 
rating in excess of 10 percent is not warranted.  As the 
Veteran's left ankle displays no worse than 5 degrees 
limitation of motion of both dorsiflexion and plantar 
flexion, his limitation of motion is no more than moderate, 
not marked.  Additionally, the Veteran has not been shown to 
have additional limitation of motion due to such factors as 
pain, pain on use, fatigability, and incoordination with 
repetitive motion, as would support a higher rating.  See 
DeLuca, 8 Vet. App. at 202.  Additionally, he does not have 
ankylosis of the left ankle joint, malunion of the os calcis 
or astragalus, or a history of an astragalectomy, as would 
warrant an increased initial rating under other criteria for 
the ankle joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270-74 (2009).  Finally, as the Veteran has remained at this 
level of impairment for the entire pendency of the appeal, a 
staged rating is not warranted at the present time.  See 
Fenderson, 12 Vet. App. at 119.  

In conclusion, a 10 percent initial rating and no higher is 
granted for the Veteran's left ankle disability.  As a 
preponderance of the evidence is against the award of an 
initial rating in excess of that awarded above, the benefit-
of-the-doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



V.  Increased rating-Cervical spine disability

The Veteran seeks a compensable initial rating for his 
cervical spine disability.  The general criteria for the 
evaluation of increased ratings have already been noted 
above.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran has been awarded a noncompensable initial rating 
for his cervical spine disability, characterized as 
spondylosis at C5-6 of the cervical spine.  The Veteran's 
cervical spine disability is currently rated under Diagnostic 
Code 5242, for degenerative arthritis of the spine, which in 
turn makes reference to Diagnostic Code 5003, for 
degenerative arthritis generally.  This Code provides a 
minimum 10 percent rating for limitation of motion arising 
from arthritis of a major joint, with higher evaluations to 
be awarded based on limitation of motion of the affected 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 
(2009).  

The criteria for evaluating disabilities of the spine are 
contained in a General Rating Formula for Diseases and 
Injuries of the Spine.  The formula provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings are 
assigned:  

A 10 percent rating is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  

A 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-42 (2009).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).  

In addition to the General Rating Formula for Diseases and 
Injuries of the Spine, spinal disorders may be evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that when intervertebral 
disc syndrome is productive of incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past twelve months, a 10 percent rating is 
assigned.  When incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a 40 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever results in a higher evaluation for that 
segment.

In the present case, the Veteran was afforded VA medical 
examination in February 2005.  He reported chronic back pain, 
for which he utilized medication and rest.  His pain worsened 
with activity.  The Veteran denied, however, any periods of 
incapacitation or loss of time from work due to his neck 
pain.  On physical examination, he was without evidence of 
radiating pain, muscle spasm, tenderness, or ankylosis of the 
cervical spine.  Range of motion testing indicated forward 
flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees bilaterally, and lateral rotation to 80 
degrees bilaterally.  No additional limitation of motion 
based on such factors as pain, pain on use, fatigue, 
weakness, incoordination, or lack of endurance was noted.  
Neurological examination of the upper and lower extremities 
indicated motor and sensory function within normal limits.  
Reflexes were 2+ in all extremities.  An X-ray of the 
cervical spine confirmed degenerative arthritis of the 
cervical spine, and the final impression was of spondylosis 
of the cervical spine at C5-6.  

A second VA medical examination was afforded the Veteran in 
February 2009.  He again reported increased pain and 
limitation of motion of his neck, especially following a 2008 
motor vehicle accident.  He remained employed, and continued 
to use medication for his orthopedic pain.  No history of 
surgery was noted, and the Veteran denied any radiation of 
his pain, numbness, tingling, or similar neurological 
symptomatology.  Physical evaluation of the cervical spine 
was negative for muscle spasm, edema, effusion, or atrophy; 
however, pain was noted with palpation.  Range of motion 
testing indicated forward flexion to 45 degrees, extension to 
45 degrees, lateral flexion to 45 degrees on the right and 55 
degrees on the left, and lateral rotation to 55 degrees 
bilaterally.  No additional limitation of motion based on 
such factors as pain, pain on use, fatigue, weakness, 
incoordination, or lack of endurance was noted.  Muscle 
strength and sensory response were within normal limits in 
the upper extremities, and deep tendon reflexes were 2+.  X-
rays of the cervical spine displayed normal alignment without 
evidence of fracture or degenerative changes.  The diagnosis 
was of spondylosis of the cervical spine without 
radiculopathy.  

In his written contentions to VA, the Veteran has asserted 
his low back disorder results in a degree of disability in 
excess of that demonstrated by his noncompensable rating.  He 
contends his upper back pain interferes with his daily life, 
causes frequent muscle spasms, and limits his physical 
activity.  

Post-service outpatient treatment records confirm occasional 
reports of neck pain.  Following an August 2008 motor vehicle 
accident, the Veteran reported increased pain and limitation 
of motion of the neck, and a neck strain was diagnosed.  
Physical examination revealed no loss of strength, limitation 
of motion, or sensory defects.  He was given medication for 
his pain.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be in relative 
equipoise.  See 38 C.F.R. §§ 4.3, 4.7 (2009).  Although the 
Veteran has been found to have no appreciable limitation of 
motion, his spondylosis has nevertheless been confirmed on X-
ray.  Additionally, the Veteran has consistently reported 
chronic back pain and stiffness, along with some occasional 
limitation of motion, since his July 2004 separation from 
military service.  Therefore, affording the Veteran the 
benefit of the doubt, the Board concludes an initial rating 
of 10 percent is warranted for the Veteran's cervical spine 
disability.  

Nevertheless, the Board also finds the preponderance of the 
evidence to be against the award of an initial rating in 
excess of 10 percent.  While the Veteran has been afforded 
several VA medical examinations during the pendency of this 
appeal, none of these reports reflect either forward flexion 
of the cervical spine of 30 degrees or less, or a combined 
range of motion of less than 170 degrees, as would warrant a 
rating of 20 percent.  Additionally, the Veteran has not been 
shown to have additional limitation of motion due to such 
factors as pain, pain on use, fatigability, and 
incoordination with repetitive motion, as would support a 
higher rating.  See DeLuca, 8 Vet. App. at 202.  

Consideration of the Veteran's disability under the criteria 
for intervertebral disc syndrome also would not result in a 
higher rating, as he does not experience flare-ups or 
incapacitating episodes which require 2 weeks or more of bed 
rest prescribed by a physician within a 12 month period.  
Additionally, as the Veteran has remained at this level of 
impairment for the entire pendency of the appeal, a staged 
rating is not warranted at the present time.  See Fenderson, 
12 Vet. App. at 119.  

In conclusion, a 10 percent initial rating and no higher is 
granted for the Veteran's spondylosis of the cervical spine.  
As a preponderance of the evidence is against the award of an 
initial rating in excess of that awarded above, the benefit-
of-the-doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VI.  Extraschedular consideration

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for 
an increased rating includes consideration of whether a total 
disability rating by reason of individual unemployability is 
warranted under the provisions of 38 C.F.R. § 4.16).  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disabilities at issue.  The Board 
observes that the Veteran has been employed during the 
pendency of this appeal.  Additionally, he has not required 
extensive or frequent hospitalization for the service-
connected disabilities considered above.  No examiner has 
stated the Veteran's service-connected disabilities alone are 
the cause of any marked or total interference with 
employment.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his service-connected 
disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations 
of the service-connected disabilities.  See 38 U.S.C.A. § 
1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  

VII.  Compensable rating based on multiple noncompensable 
disabilities

Whenever a Veteran is suffering from two or more separate 
service connected disabilities of such character as to 
clearly interfere with normal employability, even though none 
of the disabilities may be of compensable degree under the 
Rating Schedule, the rating agency is authorized to apply a 
10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2009).

In the present case, the Veteran has multiple service-
connected disabilities, as noted above, for which compensable 
ratings have been awarded herein.  Therefore, as a rating 
under 38 C.F.R. § 3.324 cannot be combined with any other 
rating, such an award is precluded as a matter of law and 
must be denied at this time.  See Butts v. Brown, 5 Vet. App. 
532, 541 (1993).  








(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss of the left ear is 
granted, subject to the statutes and regulations applicable 
to the payment of monetary benefits.  

A 10 percent initial rating for chronic sinusitis is granted, 
subject to the statutes and regulations applicable to the 
payment of monetary benefits.  

A 10 percent initial rating for post-traumatic arthropathy of 
the left ankle is granted, subject to the statutes and 
regulations applicable to the payment of monetary benefits.  

A 10 percent initial rating for spondylosis of the cervical 
spine is granted, subject to the statutes and regulations 
applicable to the payment of monetary benefits.  

A compensable evaluation based on multiple non-compensable 
service-connected disabilities under the provisions of 38 
C.F.R. § 3.324 is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


